TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2014



                                     NO. 03-13-00462-CV


                                  Frank Ojeda, Jr., Appellant

                                                v.

                                 CitiMortgage, Inc., Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on June 24, 2013. Having reviewed

the record, the Court holds that Frank Ojeda, Jr. has not prosecuted his appeal and did not

comply with a notice from the clerk of this Court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.